                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

HOLLAND M. JOHNSON                                                                   PLAINTIFF

V.                          NO. 4:18CV00821 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration               DEFENDANT


                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 24th day of September, 2019.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
